DETAILED ACTION
Information Disclosure Statement
	The IDS received on August 31, 2020 and March 3, 2021 are proper and are being considered by the Examiner.
Drawings
The drawings received on August 31, 2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
For example, claim 99 recites that the microfluidic array comprises a fluid reservoir located at the proximal array portion, wherein the distal end of each flow channel is in fluidic communication with the fluid outlet port via the fluid reservoir.
The embodiment similar to this feature is found on Figure 1, wherein the reservoir (122) which is located at the distal array portion connects the distal end of each flow channel and ultimately fluidically connects them to the outlet port (110).
However, the Figures do not represent any configuration wherein the reservoir is located at the proximal array portion.
Therefore, this feature must be shown or the feature(s) canceled from the claim(s). New Matter should be deleted.
The Office notes that the claim appears to have contained new matter when preliminarily entered on the date the instant application was filed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91 and 103-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 91 recites the phrase, “the decreasing cross-sectional dimension is”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 103 is dependent on a canceled claim (claim 1).
	Claims 104-109 are indefinite by way of their dependency on claim 103.
For the purpose of prosecution, claim 103 has been construed to depend from claim 90.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 90-98 and 102-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (WO 2014/210207 A1, published December 2014, priority June 2013).
In addition, the claims are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (WO 2014/210207 A1, published December 2014, priority June 2013).
For the rejection under 102(e)(2), the applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 90, Chiu et al. disclose a microfluidic array for discretizing a fluid sample (“devices, systems, and apparatuses for use, e.g., in the discretization and manipulation of sample volumes”, section [0005]), comprising:
a proximal array portion comprising a fluid inlet port and a fluid outlet port (see Figure 1; “microfluidic device comprising … a fluid inlet port … a flow 
a distal array portion from the proximal portion (see Figure 1 wherein the “fluid harbors” are arranged also in the distal end of the array);
one or more flow channels each comprising a length extending from the proximal array portion to the distal array portion, a proximal end in fluidic communication with the fluid inlet port, and a distal end in fluidic communication with the fluid outlet port (see above); and
a plurality of fluidic compartments in fluidic communication with the one or more flow channels (fluidic harbors 7), wherein at least one flow channel of the one or more flow channels comprises a change in cross-sectional dimension along the at least one flow channel’s length from the proximal end to the distal end (see channel area 4 from inlet becoming smaller as going downstream (channel 6) down to channel 9, toward the outlet 3.
With regard to claims 91, 92, and 102, the flow channels decrease in volume from proximal to the distal end (see above).
With regard to claims 93 and 94, the narrower diameter of the flow channel from region 4, to region 6, and to region 9 are of tapered shape, therefore are stepped tapering profile, and not continuous (i.e,. discontinuous).
claims 95 and 96, the narrower flow channel results in having a narrower cross-sectional width and the configuration results in narrower area.
With regard to claims 97 and 98, the tapered profile is identical to that which is claimed and therefore, would necessarily possess the requisite characteristic.
According to In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently posses characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).   
With regard to claims 103 and 104, Chiu et al. disclose a microfluidic device comprising a plurality of microfluidic array on a body portion (see Figure 14, for example).
With regard to claim 105, Chiu et al. disclose a system which houses the microfluidic device in a rotating assembly having a center rotor (see Figure 15), a rotory actuator and a processor configured to rotate the rotor assembly (see Figure 15, wherein the system is explicitly shown as being loaded via centrifugal force, necessarily requiring an actuator for the rotor and a CPU configured to operate the rotor actuator; “method of leading or filling a disc-shaped device with a fluid using centrifugal force … centrifuge with a custom rotor designed for discs…”, sections [0187] and [0188]).
106, the artisans disclose that the analytical system comprises heater and heat-control components to heat the plurality of fluidic harbors (section [0226]).
With regard to claim 108, the system further comprises an imaging components to allow analysis of amplified DNA present in the microfluidic devices (section [0132]), further comprising an illuminating source (“laser based excitation or light-emitting diode (LED) based excitation”, section [0153]).
With regard to claim 107, the microfluidic device is for performing PCR and comprises fluorophore and illumination for excitation and detection of emission wavelength (“optical detection component comprises a source of electromagnetic radiation, such as a laser or LED, configured to excite a point on the device with a focused beam of light excitation … optical detection component further comprise a sensor configured to detect a signal emitted from the point of excitation on the device … sensor relays the detected signal to a processor, wherein the processor is configured to store the detected signal for subsequent analysis.”, section [0155]; and “shows a fluorescent image of device filled with PCR mix”, section [0186]) and heating profile for dPCR and PCR are not different as they all require cycling of denaturation, annealing, and extension reactions.
With regard to claim 109, Chiu et al. teach filling the microfluidic array by spinning the microfluidic system (see Figure 15).
Therefore, Chiu et al. anticipate the invention as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 90-98 and 100-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,794,925 (herein, “the ‘926 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Independent claims 90, 103, 105 and 109 are addressed first.
Regarding instant claim 90, claim 1 of the ‘925 patent claims a microfluidic array comprising:
a proximal array portion comprising a fluid inlet port and a fluid outlet port;
a distal array portion away from the proximal portion;
one or more flow channels each comprising a length extending from the proximal array portion to the distal array portion, a proximal end in fluid 
a plurality of fluidic compartments in fluidic communication with the one or more flow channels,
wherein at least one flow channel of the one or more flow channels comprises a change in cross-section dimension along the length of the at least one flow channel from the proximal end to the distal end.
	Regarding instant claim 1031, claim 4 of the ‘025 patent claims a microfluidic device comprising:
a body comprising a proximal body portion and a distal body portion; and
a plurality of microfluidic array of claim 90 disposed in the body such that the one or more flow channels of the plurality of microfluidic arrays extend substantially parallel to each other from the proximal body portion to the distal body portion.
Regarding instant claim 105, claim 5 of the ‘925 patent claims a system comprising:
a rotor assembly comprising a central axis and a plurality of receptacles arranged radially around the central axis, a microfluidic device of claim 103 disposed in a receptacle of the plurality of receptacles such that the 
a rotary actuator coupled to the rotor assembly; and
one or more processors configured with instructions to cause the system to rotate the rotor assembly around the central axis using the rotary actuator.
With regard to instant claim 106, claim 6 of the ‘925 patent claims the feature.
With regard to instant claim 108, claim 9 of the ‘925 patent claims the feature.
With regard to instant claim 109, claim 13 of the ‘925 patent claims the feature.
Dependent claims:
Claims of the ‘925 patent does not explicitly claim that the cross-sectional dimension decreases along a portion of the at least one flow channel that spans an entirety of the plurality of fluidic compartments coupled to the at least one channel (instant claim 91).
However, claims 1 and 2 of the ‘925 patent explicitly claims that the continuous tapering is found along the at least one flow channel.  The term, “tapering” has an ordinary meaning of “a gradual diminution of thickness, diameter, or width in an elongated object”; or “a gradual decrease”2

Claims 92 and 102 are therefore also obvious over claims 1 and 2 of the ‘925 patent.
With regard to claims 93-98, whether the tapering is continuous or non-continuous, or stepped tapering, or the effect produced from tapering, because claim 2 of the ‘925 patent explicitly claims linear, exponential, polynomial tapering profile, one of ordinary skill in the art would have recognized that various means of tapering profiles would have necessarily produced the same desired effect as that which is claimed.
With regard to claim 100, the flow one of the one or more flow channels comprises a substantially constant cross-sectional dimension (see claim 3 of the ‘925 patent that recites that channels comprise an average cross-sectional width).
With regard to claim 101, claim 17 of the ‘925 patent claims a device configuration with increasing cross-sectional dimension along the length (“one or more flow channels comprises an increasing cross-sectional dimension along the length from the proximal end to the distal end”).
With regard to claim 104, because claim 4 of the ‘925 patent claims a microfluidic device comprising a body comprising a plurality of microfluidic arrays each of which has a plurality of fluid inlet port, said one of ordinary skill in the art 
With regard to claim 107, while the claims of the ‘925 patent does not explicitly claim that the processors are configured to perform dPCR, because the device is for performing nucleic acid amplification reaction such as PCR (see column 35 of the ‘925 patent) with explicit claim 12 drawn to the system being configured to discretize fluid samples in an immiscible fluid, configuring the processor to perform a dPCR would have been an obvious step to one ordinary skill in the art.
Therefore, the invention as claimed is deemed obvious over claims of the ‘925 patent.
Conclusion
	No claims are allowed. 
	Claim 99 is free of prior art as there is no reason to place the fluid reservoir on the proximal array portion of the device taught by Chiu et al. (of record), nor is there a reason found in the art to modify the teachings of Chiu et al. to do so.  However, as stated above, claim 99 appears to be new matter.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 20, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The dependency of claim 103 has been construed to depend from claim 90 as stated in the 112b rejection.
        2 According to Merriam-Webster Dictionary found at: https://www.merriam-webster.com/dictionary/taper